THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                               )           No. 81259-9-I
                                                   )
                     Respondent,                   )           DIVISION ONE
                                                   )
             v.                                    )           UNPUBLISHED OPINION
                                                   )
SABELITA LAVAUGHN HAWKINS,                         )
                                                   )
                     Appellant.                    )
                                                   )


      ANDRUS, A.C.J. — Sabelita Hawkins appeals the denial of a motion to

vacate her 2011 convictions for felony harassment and malicious mischief, arguing

that the sentencing court abused its discretion by basing its denial on facts

contained in the probable cause certifications for the crimes. The sentencing

court’s reliance on facts contained in the probable cause certifications was not an

abuse of discretion, and we affirm.

                                           FACTS

      In 2011, at the age of 43, Sabelita Hawkins had established a career as a

registered nurse at the Seattle Veterans Administration hospital.                   That year,

however, she experienced a period of psychosis that led to two incidents during

which she assaulted others. In October 2011, Hawkins assaulted a coworker at

the VA, resulting in Hawkins being charged with third degree assault. Several

     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81259-9-I/2


weeks later, Hawkins stabbed her mother multiple times, unprovoked and in the

presence of her two-year-old daughter. The State charged Hawkins with first

degree assault for this incident.

       Hawkins received mental health treatment while awaiting trial for the next

year, showing great improvement. On December 21, 2012, Hawkins pleaded

guilty to reduced charges of felony harassment and second degree malicious

mischief.

       The plea agreement provided: “In accordance with RCW 9.94A.530, the

parties have stipulated that the following are real and material facts for purposes

of this sentencing: The facts set forth in the certification(s) for determination of

probable cause and prosecutor's summary.” The sentencing court, based on the

parties’ agreed recommendation, reviewed these materials and imposed a “First

Time Offender Waiver” sentence under RCW 9.94A.650. Hawkins was sentenced

to 90 days of incarceration, with credit for time served, which the court deemed

satisfied at her sentencing hearing, and to other conditions, including 12 months

of community custody, a substance abuse evaluation, and a mental health

evaluation. She also agreed to opt into the King County District Court’s Regional

Veterans Court for a related assault in the fourth degree conviction.

       Hawkins complied with the terms of her sentence and the court entered a

certificate and order of discharge under RCW 9.94A.637 in January 2015.

       In 2019, Hawkins filed a motion to vacate her convictions under RCW

9.94A.640. Her motion established that she was eligible under the statute and the

State agreed with the proposed order to vacate. The sentencing court, however,

denied the motion because the plea agreement and certification of probable cause
                                       -2-
No. 81259-9-I/3


      detail the underlying events during which Hawkins made death
      threats and chased and stabbed her mother with an eight-inch knife
      and, on another occasion, became hostile and caused damage at a
      healthcare facility. . . . [B]ased on the particular facts of this specific
      case, the Court finds that it is not reasonable or appropriate to allow
      Hawkins to withdraw her guilty plea or to vacate her conviction.

      Hawkins filed a second motion to vacate in January 2020, providing more

information about the extent and success of her mental health treatment since

2011 and her difficulty in locating employment since her felony convictions. She

attached a mitigation report submitted by the King County Department of Public

Defense detailing her success in mental health treatment since she was released

from jail in 2012. Hawkins also submitted a psychiatric evaluation conducted in

2017, which indicated that Hawkins’s brief psychotic disorder from 2011 was in

remission and concluded that the VA psychiatrists who evaluated her in October

and November 2011 provided an inadequate assessment of and treatment for

Hawkins’s mental illness. The sentencing court, however, again denied the motion

to vacate on the same basis. Hawkins appeals.

                                     ANALYSIS

      RCW 9.94A.640(1) provides, “[e]very offender who has been discharged

under RCW 9.94A.637 may apply to the sentencing court for a vacation of the

offender's record of conviction. If the court finds the offender meets the tests

prescribed in subsection (2) of this section, the court may clear the record of

conviction.” The State does not dispute that Hawkins is not disqualified from

seeking to have her convictions vacated under RCW 9.94A.640(2). But even if an

offender is not disqualified under RCW 9.94A.640(2), “RCW 9.94A.640(1), by its

plain language, vests the sentencing court with the discretion to grant or deny a

                                         -3-
No. 81259-9-I/4


motion to vacate the offender's record of conviction.” State v. Kopp, 15 Wn. App.

2d 281, 287, 475 P.3d 517 (2020).

       We therefore review the sentencing court's decision to deny a motion to

vacate for abuse of discretion. Id. A court abuses its discretion when its decision

“is manifestly unreasonable or based upon untenable grounds or reasons.” State

v. Lamb, 175 Wn.2d 121, 127, 285 P.3d 27 (2012) (quoting State v. Powell, 126

Wn.2d 244, 258, 893 P.2d 615 (1995)). A decision is based on untenable reasons

if it “is based on an incorrect standard or the facts do not meet the requirements of

the correct standard” and is manifestly unreasonable if it “is outside the range of

acceptable choices, given the facts and the applicable legal standard.” Lamb, 175

Wn.2d at 127 (quoting In re Marriage of Littlefield, 133 Wn.2d 39, 47, 940 P.2d

1362 (1997)).

       Hawkins argues that the sentencing court violated its discretion by relying

on facts contained in the probable cause certifications, specifically the fact that she

stabbed her mother and became hostile at her place of work. Hawkins asserts

that, because her felony plea agreement included a stipulation that facts in the

probable cause certification were “real and material facts for purposes of this

sentencing,” the stipulated facts cannot be used "for any purpose other than for

sentencing on the reduced charges."

       We recently addressed an identical issue in Kopp, 15 Wn. App. 2d 281. The

defendant in that case, charged with second degree rape, pleaded guilty to an

amended charge of third degree assault. Id. at 283. In his plea agreement, Kopp

also stipulated to the facts contained in the probable cause certification as "real

and material" for the purposes of sentencing, in accordance with RCW 9.94A.530.
                                         -4-
No. 81259-9-I/5


Id. at 288. The sentencing court then denied his subsequent motion to vacate the

conviction, citing his plea agreement and facts contained in the probable cause

certification. Id. at 283-84. On appeal, Kopp argued that the sentencing court

abused its discretion by relying on the stipulated facts in the probable cause

certification to deny the motion to vacate. Id. at 287.

       Under RCW 9.94A.530(2), the sentencing court “may rely on no more

information than is admitted by the plea agreement, or admitted, acknowledged,

or proved in a trial or at the time of sentencing.” We held in Kopp that the

sentencing court did not abuse its discretion in relying on those facts in denying a

motion to vacate under RCW 9.94A.640(1). Id. at 288. We reasoned that, “[i]f

Kopp agreed that the sentencing court could rely on the facts in the probable cause

certification when determining the appropriate sentence, we can see no abuse of

discretion in relying on those same facts when deciding whether to vacate that

conviction.” Id. Kopp is dispositive of Hawkins’s appeal.

       Hawkins seeks to distinguish Kopp on two bases. First, she contends she

did not agree that the unproven facts in the probable cause certification could be

used for any purpose other than sentencing. But we considered and rejected that

same argument in Kopp. Both defendants pleaded guilty to a reduced charge and,

in the process, stipulated to facts as "real and material facts for purposes of []

sentencing." Kopp establishes that, where a defendant stipulates to a set of facts

for the purpose of sentencing, the sentencing court may rely on those facts in

subsequent vacation proceedings. The stipulated facts were not merely unproven

allegations, but were real and material for the purposes of both sentencing and



                                        -5-
No. 81259-9-I/6


Hawkins's motion to vacate. The sentencing court thus did not abuse its discretion

when it relied upon those facts in denying Hawkins's motion.

       Second, Hawkins argues Kopp did not address whether “a judge should

have unfettered discretion to deprive a Black person of her civil rights in light of the

criminal justice system’s role in perpetuating legalized forms of racial

discrimination.” She argues that such unfettered discretion risks the arbitrary and

racially biased application of the vacation statute, citing our Supreme Court’s

recognition of the “implicit and overt racial bias against black defendants in this

state,” in State v. Gregory, 192 Wn.2d 1, 22, 427 P.3d 621 (2018).

       We note that Hawkins raises this issue for the first time on appeal in

contravention of RAP 2.5(a). She did not argue below that reliance on the probable

cause certification to evaluate her motion to vacate perpetuated racial bias in the

criminal justice system. We acknowledge that the criminal justice system has

perpetuated legalized forms of racial discrimination against Black defendants and

that the judiciary has played a role in this discrimination. We will not tolerate racial

bias, whether implicit or overt, in any discretionary decision a trial court may make.

       But without evidence, we cannot reach the conclusion that Hawkins’s race

played a role in her prosecution, sentence, or the denial of a motion to vacate her

convictions. The record here establishes that Hawkins assaulted a co-worker at

the VA and two months later, assaulted her mother with a knife. Her mother

“sustained lacerations/stab wounds to her face, left shoulder, and upper back.”

Hawkins’s mother faced multiple surgeries to repair the damage from this assault

because “the knife penetrated all the way through her cheek, and cut her tongue,

which required surgery to repair, while another stab wound was deep enough to
                                         -6-
No. 81259-9-I/7


puncture her lung.” Hawkins was originally charged with assault in the first degree

for the attack on her mother and assault in the third degree for the assault of her

co-worker.

       During Hawkins’s sentencing hearing, the State indicated that it was initially

working on a resolution of these charges whereby Hawkins would plead “not guilty

by reason of insanity” but the State abandoned that effort when it learned Hawkins

could not receive treatment from the Veterans Administration if such a plea were

entered. So instead it crafted a plea agreement that would provide a similar level

of structure and supervision to allow Hawkins to transition safely back into the

community. The State and Hawkins agreed she would enter a guilty plea to a

charge of assault in the fourth degree in district court so that she could enter King

County District Court’s Regional Veterans Court and have two to five years of court

supervision. They agreed Hawkins would then plead guilty to reduced charges of

felony harassment and malicious mischief in superior court and agreed to

recommend a First-Time Offender Waiver sentence. As a part of the deal, the

State worked with the VA to ensure Hawkins had supportive housing for up to two

years. Hawkins’s mother supported the plea agreement and the treatment plan

the VA had set up for Hawkins and expressed her appreciation to the prosecutor,

the VA, and the court for helping her daughter recover.

       The sentencing court, in accepting the joint sentencing recommendation,

indicated it was impressed with the degree of thought that had gone into finding an

appropriate resolution for Hawkins. It noted that if Hawkins had been convicted of

assault in the first degree, she could have been sentenced to 5 years in prison.

The recommended First-Time Offender Waiver sentence was, in the court’s
                                        -7-
No. 81259-9-I/8


opinion, “a gift.” “Instead of five years in prison, you’ve been given an opportunity

to heal your life and your relationship with your mother.”

       In light of the facts of the incidents that led to Hawkins’s criminal charges,

the subsequent significant reduction in those charges, the recommended sentence

that ensured that Hawkins would obtain treatment, and the sentencing court’s

acceptance of the joint recommendation, the record does not support the allegation

that Hawkins’s race, either implicitly or overtly, played a role in this particular case.

       Nor did the sentencing court overlook Hawkins’s mitigation evidence when

it considered whether to vacate her convictions.          It explicitly indicated it had

“carefully reviewed” the material she submitted, including the mitigation report and

psychiatric evaluation.    While different courts could have reasonably viewed

Hawkins’s psychotic episode and isolated assaultive conduct as a symptom of her

disease and evaluated the mitigation evidence differently, we are constrained by

the standard of review and the evidentiary record before us. The sentencing

court’s decision not to vacate her convictions was not outside the range of

acceptable choices and we therefore can find no abuse of discretion.

       Affirmed.




WE CONCUR:




                                          -8-